DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Claims 1, 7 and 13 have been amended.  Claims 1-3, 7, 9 and 13-15 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the dielectric constant of the composition to about 2.0 to about 4.0 and the filler mixture as an organic filler mixture having a mixture of different fillers, requiring the presence of at least two organic fillers present in the composition.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fedynyshyn (US 2018/0320008) in view of TW 202013804 and Busbee (US 2017/0253751), as evidenced by Said (Microwave Detection of Water Pollution in Underground Pipelines, International Journal of Microwave and Wireless Technologies, 2014, 15 pages) and Teledyne (High Performance Microwave Interconnect Products: Dielectric Options, Teledyne, 2018, 1 page).  For convenience, the machine translation of TW 202013804 will be cited below.
Fedynyshyn teaches 3D printing an ink formulations for preparing RF devices like antennae, comprising a triblock copolymer and vinyl containing monomer as solvent, a photoinitiator to effect curing (p. 3, [0033], Table 3, Ink # 39-43, and p. 6, [0054]), as well as organic or inorganic filler particles (p. 5, [0042]-[0043]).  
Fedynyshyn teaches a number of possible inorganic dielectric fillers; however, does not teach or suggest suitable organic dielectric fillers.  Therefore, one of ordinary skill in the art would be motivated to look elsewhere.
TW ‘804 teaches plastic dielectric filler materials to include polytetrafluoroethylene and polyethylene (p. 28, “Example 12”). 
Busbee teaches compositions for 3D printing which can include PTFE as a low-k dielectric particle which can be used to tune the dielectric constant of an ink for RF applications (p. 9, [0137]).
Polyethylene has a dielectric constant of 2.3 and a loss tangent below 0.0005, as evidenced by Said (p. 8).  PTFE has a dielectric constant of 2.02 and a loss tangent of 0.00022, a evidenced by Teledyne (p. 1).
Therefore, both fillers are suitable for use as dielectric fillers in Fedynyshyn, as they both have a dielectric constant greater than 2, and are suitable for use in RF devices, as they both possess low loss tangents, where Fedynyshyn teaches components with low loss are suitable for use in RF devices (p. 7, [0059]).
Regardless Fedynyshyn teaches the composition as having a dielectric constant of 2.1 or greater and as high as 10, teaching a range which overlaps with the claimed range of about 2.0 to about 4.0, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Fedynyshyn teaches the dielectric filler as being present in an amount of 20-60 wt% (p. 5, [0047]).  
The amount of dielectric filler overlaps with the claimed range of 15-40 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Fedynyshyn does not teach the method of preparing a dry blend of fillers; however, consider the following:
Claims 1 and 8 define the product by how the product was made. Thus, claims 1 and 8 are a product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a composition comprising a photocurable liquid resin and particulate filler dispersed therein. The reference suggests such a product. 
Alternatively, choosing to prepare the composition by dry blending the fillers, followed by adding them to the liquid photocurable resin is prima facie obvious, as this is a known method of preparing compositions, and the fillers are dry prior to addition to the photocurable resin. 
Fedynyshyn teaches that the dielectric filler can include at least one of the above listed fillers.  Choosing a combination of two, such as magnesium oxide and mica is prima facie obvious.
Fedynyshyn teaches that the filler particles can be used to tailor the dielectric constant of the printed structure to a desired value (p. 5, [0043]).
The polymeric matrix are taught as having a dielectric constant of about 2-2.5, and the dielectric constant of known organic dielectric fillers, which includes PTFE and PE is about 2; therefore, one of ordinary skill in the art would expect the overall composition to possess a dielectric constant of about 2.
Fedynyshyn does not teach choosing the different organic fillers based on the ability to disperse in a base resin or the printability, or where the filler mixture enhances the electrical properties of the photocurable composition while optimizing printability; however, these are all desires or opinion based limitations.  Therefore, these limitations hold no patentable weight within the claims.
Fedynyshyn in view of TW ‘804 is prima facie obvious over instant claims 1 and 13.
As to claims 2 and 3, Fedynyshyn teaches that the triblock copolymer includes end blocks comprising acrylate polymer and the midblock as comprising an aliphatic-based polymer, such as polybutadiene, polyisoprene, and poly(ethylene-co-butylene) (p. 2, [0027]), which meets applicants’ olefin.
As to claim 6, Fedynyshyn teaches that the dielectric filler can include at least one of the above listed fillers.  Choosing a combination of two, such as magnesium oxide and mica is prima facie obvious.
As to claim 7, Fedynyshyn teaches that the filler is dispersed in the matrix (p. 9, [0075]).  Carrying out uniform dispersion of the filler in the matrix is prima facie obvious in order to ensure homogeneous properties across the final product.
As to claim 9, Fedynyshyn teaches that the ink formulation can include a second polymer, such as polyolefins or epoxy resin (p. 6, [0050]).
As to claims 14 and 15, Fedynyshyn teaches the inclusion of a component that increases the compatibility between the filler and the ink formulation (p. 6, [0049]), which suggests applicants’ compatibilizer, also suggesting the inclusion of surfactants (p. 6, [0053]), which meet applicants’ dispersants to facilitate dispersion of the filler in the ink formulation.
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicants argue that Fedynyshyn does not teach the filler mixture being selected based on the claimed i), ii) or iii) limitations.  
Fedynyshyn does teach choosing the filler based on the desired dielectric constant.  While there is no teaching of the selection of filler based on the ability to disperse in a base resin or the printability, these limitations are based on desire or opinion and therefore hold patentable weight.  Additionally, one of ordinary skill in the art would not choose a filler that would prevent the composition from being capable of being used in a 3D printer, nor would one of ordinary skill in the art choose a filler that cannot be dispersed in the base resin.  
Fedynyshyn teaches the use of the 3D printing composition for use in the preparation of RF antennae; therefore, one of ordinary skill in the art would choose a filler mixture which is suitable for enhancing the electrical properties of the RF antennae, as Fedynyshyn teaches that dielectric fillers with low loss tangent are desirable, and again, preparing a composition that is suitable for 3D printing is desirable, as Fedynyshyn requires the composition as being suitable for such, meeting the claim limitation of optimizing printability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/           Primary Examiner, Art Unit 1766